         Case 1:20-cv-01874-PGG Document 35 Filed 05/25/21 Page 1 of 1




                                                                                         ANDREW CUDDY
                                                                                       MANAGING ATTORNEY


                                                                                          BENJAMIN KOPP
May 25, 2021                                                                           ASSOCIATE ATTORNEY
                                                                                    BKOPP@CUDDYLAWIFIRM.COM

Hon. Paul G. Gardephe                                                                DIRECT DIAL 315-207-5584

40 Foley Square, Room 2204
New York, NY 10007

Re:    A.R., on behalf of R.R-F., a child with a disability v. New York City Dept. of Educ.
       Case No. 1:20-cv-1874

Dear Hon. Gardephe:

       The parties write jointly to inform the Court on the status of their settlement discussions
and respectfully request an adjournment of the currently scheduled May 27, 2021 (9:00 a.m.)
telephone conference, to June 24, 2021.

        The Court previously contemplated the possibility that such telephone conference may not
be necessary. Settlement papers have been drafted, and it appears that language has been agreed
upon between counsel and is acceptable to the Department of Education, and can be finally
reviewed and potentially executed by the parties. Unfortunately, since the parties’ last
correspondence to the Court, Plaintiff has had to attend a funeral out of the country and fell ill
shortly after her return. The parties are confident that their agreement can be finalized by June 24,
2021. Accordingly, the parties respectfully request a further adjournment of the telephone
conference, from May 27, 2021 to June 24, 2021, with the expectation that the parties’ agreement
will be finalized by June 24, 2021 and this action will be voluntarily withdrawn shortly thereafter.
If the parties’ agreement is finalized, the parties will immediately notify the Court. If the parties
are unable to finalize their agreement, then they will request that the Court proceed with the
teleconference.

Thank you for your continued attention to this matter.

Respectfully,                               Memo Endorsed: The telephone conference scheduled for May
                                            27, 2021 at 9:00 a.m. is adjourned to June 24, 2021 at 9:00 a.m.
s/ Benjamin M. Kopp                         The parties will provide the Court with a status update by June
Benjamin M. Kopp                            22, 2021 at 12:00 noon.


cc:    Copatrick Thomas
       Assistant Corporation Counsel
       (via electronic mail and ECF)


                                               Dated: May 25, 2021


           5693 SOUTH STREET ROAD, AUBURN, NEW YORK 13021 • FAX: 1-888-282-7785
